DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2018 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

35 USC § 101 Statutory Analysis
The claims do not recite any of the judicial exceptions enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance. Further, the claims do not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claims do not recite a mathematical relationship, formula, or calculation. Thus, the claims are eligible because they do not recite a judicial exception.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first de-noiser” configured to “de-noise the computed tomography image data to generate first pass image data” in claim 8; “a simulator” configured to “add artificial noise data to the first pass image data where noise distribution matches the initial noise data to generate simulated image data” in claim 8; “a second de-noiser” configured to “de-noise the simulated image data to generate de-noised simulated image data” in claim 8; “a bias information determiner” configured to “determine the bias of the de-noised simulated image data” in claim 8; “a bias information estimator” configured to “estimate the bias of the first pass image data based on the determined bias information of the de-noised simulated image data” in claim 8; “a corrector” configured to “correct the first pass image data based on the estimated bias information of the first pass image data to generate second pass image data” in claim 8; and “a reconstruction system” in claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101

35 U.S.C. §101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 is rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because they are directed to a computer program product. The scope of a computer program product is broad enough to include either a computer program by itself, and/or a signal per se, both of which are non-statutory. 
In order to overcome the rejection, the examiner suggest amending the preamble as follows: “A non-transitory computer readable medium storing thereon a computer program, which when executed by a computer, performs a method comprising”.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-15 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Takahashi (U.S. Patent Application Publication No. US 2017/0000442 A1) (hereafter referred to as “Takahashi”).  
The examiner would like to point out that the various “units” identified in section 7 hereinabove are being interpreted under 35 U.S.C. 112(f) as described in FIG. 1.
FIG. 1 is a schematic diagram showing a flowchart showing the steps of the reconstruction process. The claimed reconstruction process is executed by a reconstruction system. The reconstruction system executing the process is implemented in a processor having a program, a memory, and input/output, which performs data processing in accordance with the program, and stores the processing result in the memory.   
With regard to claim 1, Takahashi describes obtaining computed tomography image data comprising initial noise data (see Figures 1 and 2 and refer for example to paragraph [0037]); first pass de-noising the computed tomography image data to generate first pass image data (see Figures 2 and 3, elements 124 and 125, and refer for example to paragraphs [0063], [0068] and [0069], Takahashi’s system provides for using reiterating reconstruction, which uses multiple passes in reconstructing an image); adding artificial noise data to the first pass image data where noise distribution matches the initial noise data to generate simulated image data(refer for example to paragraphs [0082] and [0107], Takahashi’s system uses models for adding noise to the image in reiterating process); second pass de-noising the simulated image data to generate de-noised simulated image data (see Figures 2 and 3, elements 124 and 125, and refer for example to paragraphs [0063], [0068] and [0069], Takahashi’s system provides for using reiterating reconstruction, which uses multiple passes in reconstructing an image); determining bias information of the de-noised simulated image data (see Figure 3, elements 19 and 30, and refer for example to paragraphs [0065], [0068] and [0069], see Figure 8, “BIAS CORRECTION”, and refer for example to paragraphs [0103], [0104], [0107] and [0108]); estimating bias information of the first pass image data based on the determined bias information of the de-noised simulated image data (see Figure 3, elements 19 and 30, and refer for example to paragraphs [0065], [0068] and [0069], see Figure 8, “BIAS CORRECTION”, and refer for example to paragraphs [0103], [0104], [0107] and [0108], Takahashi’s system provides for using reiterating reconstruction, which uses multiple passes in reconstructing an image); and correcting the first pass image data based on the estimated bias information of the first pass image data to generate second pass image data (see Figure 3, elements 19 and 30, and refer for example to paragraphs [0065], [0068] and [0069], see Figure 8, “BIAS CORRECTION”, and refer for example to paragraphs [0103], [0104], [0107] and [0108], Takahashi’s system provides for using reiterating reconstruction, which uses multiple passes in reconstructing an image).
As to claim 2, Takahashi describes wherein the initial noise data includes noise relevant parameters, such as local noise variance estimates, noise power spectrum, correlation coefficient, filters used, slice thickness, or estimates thereof (refer for example to paragraphs [0082] and [0107], Takahashi’s system uses models for adding noise to the image in reiterating process).
In regard to claim 3, Takahashi describes wherein the bias information of the de-noised simulated image data is determined by subtracting the de-noised simulated image data from the first pass image data (refer for example to paragraph [0069], Takahashi provides for removing system noise from the image which corresponds to applicant’s “subtracting the de-noised simulated image data from the image data”).
With regard to claim 4, Takahashi describes wherein the bias information of the first pass image data is estimated to be the same as the bias information of the de-noised simulated image data (see Figure 3, elements 19 and 30, and refer for example to paragraphs [0065], [0068] and [0069], see Figure 8, “BIAS CORRECTION”, and refer for example to paragraphs [0103], [0104], [0107] and [0108], Takahashi’s system provides for using reiterating reconstruction, which uses multiple passes in reconstructing an image).
As to claim 5, Takahashi describes wherein the first pass image data is corrected by subtracting the estimated bias information of the first pass image data from the first pass image data (see Figure 3, elements 19 and 30, and refer for example to paragraphs [0065], [0068] and [0069], see Figure 8, “BIAS CORRECTION”, and refer for example to paragraphs [0103], [0104], [0107] and [0108], Takahashi’s system provides for using reiterating reconstruction, which uses multiple passes in reconstructing an image).
With regard to claim 7, Takahashi describes wherein the computed tomography image data is multi-energy computed tomography image data, preferably dual-energy or spectral computed tomography image data (see Figure 1 and refer for example to paragraph [0037]).
As to claim 8, Takahashi describes a first de-noiser (see Figures 1 and 2, and refer for example to paragraphs [0037] and [0041] through [0049]) configured to de-noise the computed tomography image data to generate first pass image data (see Figures 1 and 2, and refer for example to paragraph [0037], and see Figures 2 and 3, elements 124 and 125, and refer for example to paragraphs [0063], [0068] and [0069], Takahashi’s system provides for using reiterating reconstruction, which uses multiple passes in reconstructing an image); a simulator (see Figures 1 and 2, and refer for example to paragraphs [0037] and [0041] through [0049]) configured to add artificial noise data to the first pass image data where noise distribution matches the initial noise data to generate simulated image data (refer for example to paragraphs [0082] and [0107], Takahashi’s system uses models for adding noise to the image in reiterating process); a second de-noiser (see Figures 1 and 2, and refer for example to paragraphs [0037] and [0041] through [0049]) configured to de-noise the simulated image data to generate de-noised simulated image data (see Figures 2 and 3, elements 124 and 125, and refer for example to paragraphs [0063], [0068] and [0069], Takahashi’s system provides for using reiterating reconstruction, which uses multiple passes in reconstructing an image); a bias information determiner (see Figures 1 and 2, and refer for example to paragraphs [0037] and [0041] through [0049]) configured to determine the bias of the de-noised simulated image data (see Figure 3, elements 19 and 30, and refer for example to paragraphs [0065], [0068] and [0069], see Figure 8, “BIAS CORRECTION”, and refer for example to paragraphs [0103], [0104], [0107] and [0108]); a bias information estimator (see Figures 1 and 2, and refer for example to paragraphs [0037] and [0041] through [0049]) configured to estimate the bias of the first pass image data based on the determined bias information of the de-noised simulated image data (see Figure 3, elements 19 and 30, and refer for example to paragraphs [0065], [0068] and [0069], see Figure 8, “BIAS CORRECTION”, and refer for example to paragraphs [0103], [0104], [0107] and [0108], Takahashi’s system provides for using reiterating reconstruction, which uses multiple passes in reconstructing an image); and a corrector (see Figures 1 and 2, and refer for example to paragraphs [0037] and [0041] through [0049]) configured to correct the first pass image data based on the estimated bias information of the first pass image data to generate second pass image data (see Figure 3, elements 19 and 30, and refer for example to paragraphs [0065], [0068] and [0069], see Figure 8, “BIAS CORRECTION”, and refer for example to paragraphs [0103], [0104], [0107] and [0108], Takahashi’s system provides for using reiterating reconstruction, which uses multiple passes in reconstructing an image).
In regard to claim 9, Takahashi describes wherein the initial noise data includes noise relevant parameters, such as local noise variance estimates, noise power spectrum, correlation coefficient, filters used, slice thickness, or estimates thereof (refer for example to paragraphs [0082] and [0107], Takahashi’s system uses models for adding noise to the image in reiterating process).
With regard to claim 10, Takahashi describes wherein the bias information of the de-noised simulated image data is determined by subtracting the de-noised simulated image data from the first pass image data (refer for example to paragraph [0069], Takahashi provides for removing system noise from the image which corresponds to applicant’s “subtracting the de-noised simulated image data from the image data”).
As to claim 11, Takahashi describes wherein the first pass image data is corrected by subtracting the estimated bias information of the first pass image data from the first pass image data (see Figure 3, elements 19 and 30, and refer for example to paragraphs [0065], [0068] and [0069], see Figure 8, “BIAS CORRECTION”, and refer for example to paragraphs [0103], [0104], [0107] and [0108], Takahashi’s system provides for using reiterating reconstruction, which uses multiple passes in reconstructing an image).
In regard to claim 12, Takahashi describes wherein at least one of the components is implemented in a processor (see Figures 1 and 2, and refer for example to paragraphs [0037] and [0041] through [0049]).
With regard to claim 13, Takahashi describes a computed tomography system comprising a reconstruction system according to claim 8 (see Figures 1 and 2, and refer for example to paragraphs [0037] and [0041] through [0049]).
As to claim 14, Takahashi describes a computed tomography system according to claim 13 configured to acquire multi-energy computed tomography image data, preferably dual-energy or spectral computed tomography image data (see Figures 1 and 2, and refer for example to paragraphs [0037] and [0041] through [0049]).
In regard to claim 15, Takahashi describes a computer program product to execute, when run on a computer, the method according to any of the claim 1 (see Figures 1 and 2, and refer for example to paragraphs [0037] and [0041] through [0049]).


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang (‘305) and (‘659), Kleinszig, Marschner, Lin, Bouchard, Bar-Aviv (‘177) and (‘328), Yu, Thibault and Goshen disclose systems similar to applicant’s claimed invention.  

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
May 5, 2021